Steven H. Holinstat
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036-8299
(212) 969-3000

Jeff J. Marwil (pro hac vice pending)
Brooke H. Blackwell (pro hac vice pending)
PROSKAUER ROSE LLP
70 West Madison, Suite 3800
Chicago, Illinois 60602-4342
(312) 962-3550

Safraz W. Ishmael (pro hac vice pending)
Christopher J. Deck (pro hac vice pending)
PROSKAUER ROSE LLP
One International Place
Boston, Massachusetts 02110-2600
(617) 526-9600

Counsel to Defendants Deepak Agarwal, Melina Ash, Sheela
Agarwal, Vipesh Agarwal, Vishal Agarwal, Daniel Depina,
DYIA Irrevocable Trust, and Depina Consulting, LLC.



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                                     Chapter 11
CHOXI.COM, Inc.,
                                  Debtor.                  Case No.: 16-13131-SCC


TRACY KLESTADT, in his capacity as Plan
Administrator of the estate of Choxi.com, Inc.,

                          Plaintiff,
        v.
                                                           Adv. No. 18-01794-SCC
DEEPAK AGARWAL, MELINA AGARWAL
F/K/A MELINA ASH, SHEELA AGARWAL,                          Declaration of Deepak Agarwal
VIPESH AGARWAL, VISHAL AGARWAL,
IFTIKAR AHMED, DANIEL DEPINA, DYIA
IRREVOCABLE TRUST, DEPINA
CONSULTING, LLC, AND TECHSYS
MARKETING, INC.,

                          Defendants.
EXHIBIT 1
                                        PROMISSORY NOTE

NEITHER THIS NOTE NOR ANY SECURITIES ISSUABLE UPON THE EXCHANGE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). THIS NOTE MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS A REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO THIS NOTE
HAS BECOME EFFECTIVE OR UNLESS LENDER ESTABLISHES TO THE REASONABLE
SATISFACTION OF MAKER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

$1,000,000                                                                           September 25 , 2015


FOR VALUE RECEIVED, Choxi.com, Inc., a Delaware corporation (“Maker”), having its principal
place of business at 381 Park Ave South, 4 th Floor, New York, NY 10016, hereby promises to pay to
the order of Diya Irrevocable Trust or its assigns (the “Holder”) the principal amount of One
Million Dollars ($1,000,000) (the “Principal Amount”) plus interest from and including the date
hereof on the Principal Amount from time to time outstanding, at a rate per annum equal to 12.0%,
compounded annually, in accordance with the terms and provisions of this Promissory Note (this
“Note”). Interest shall be calculated on the basis of the actual number of days elapsed over a year
of 360 days.

        This Note is issued as part of a series of similar promissory notes (collectively the “Notes”)
issued and sold pursuant to the terms of that certain Securities Purchase Agreement (the
“Agreement”) dated as of the date hereof to the persons and entities listed on the Schedule of
Purchasers attached to the Agreement (the “Holders”). Capitalized terms used herein without
definition shall have the meanings given to such terms in the Agreement.

        This Note will be registered on the books of the Company or its agent as to principal and interest.

SECTION 1.      PAYMENTS

                (a)    Principal and Interest. Except as otherwise indicated in this Note, the entire
outstanding Principal Amount, together with all accrued and unpaid interest thereon, will be due and
payable on September 25, 2016 (the “Maturity Date”). Acrued interest shall be paid monthly, beginning
on September , 2015.

               (b)     Prepayment. The Principal Amount and accrued interest may be prepaid in
whole or in part at any time prior to the Maturity Date, provided, however, that any such prepayment
must be accompanied by all interest accrued through the payment date.

                  (c)     Application of Payments. All payments made by Maker under this Note shall be
applied first to any outstanding fees, costs, expenses and penalties, second to accrued and unpaid interest
on the unpaid Principal Amount and the remainder to the Principal Amount.

                 (d)     Method of Payment. Unless otherwise agreed by the Lender, all payments in
connection with this Note will be made by wire transfer of immediately available funds to the account of
Lender at or before 5:00 p.m. New York, New York time on the date due. Any wire transfer received by
the Lender after 5:00 p.m. New York, New York time shall be deemed to have been received by the
Lender prior to such time on the next Business Day (as defined below). All such payments shall be wired
to an account as Lender may designate from time to time. In the event that any scheduled payment date
falls on a day other than a Business Day, the payment date shall be deemed to be the following Business
{00021259;2}                                         1
Day, and such additional days shall be deemed to have elapsed for purposes of computing interest payable
on such payment date. For purposes hereof, the term “Business Day” shall mean any day other than a
Saturday, Sunday or any day upon which banking institutions are authorized or required by law or
executive order to be closed in the City of New York, New York.


SECTION 2.      OTHER PAYMENT TERMS

                (a)      Acceleration. Upon and after the occurrence of an Event of Default (as defined
below), Lender shall have the right without presentment, notice or demand of any kind, to accelerate this
Note and to declare all of the obligations of Maker under this Note immediately due and payable.

                 (b)      Triggering Event. Upon the occurrence of a Triggering Event, the outstanding
Principal Amount shall become due and payable immediately following the occurrence of the Triggering
Event, together with all interest accrued as of the payment date, provided that this provision shall not be
deemed in any circumstances to extend payment in full beyond the Maturity Date. As used herein,
“Triggering Event” means any of the following: (i) the sale of greater than 50% of the outstanding shares
of the Maker’s common stock; (ii) the sale of substantially all of the assets of the Maker; or (iii) the
Company’s closing on a Series C round of financing of at least $10,000,000.00. Maker shall give notice
of a proposed Triggering Event to Lender as soon as practicable prior to the closing thereof, but in no
event less than ten (10) calendar days prior to such event. Such notice shall specify the date of the closing
and the nature of the Triggering Event.

                  (c)     Additional Expense. If this Note or any Principal Amount or interest thereon is
not paid when due, whether by reason of acceleration or otherwise, and this Note is placed in the hands of
any attorney or attorneys for collection, Maker promises to pay, in addition to the other amounts due
hereon, the reasonable costs and expenses of such collection, including reasonable attorneys’ fees and
expenses. In addition, if this Note or any Principal Amount or interest thereon is not paid when due and
the Company is in default beyond any applicable notice and cure period, interest shall be due on the
Principal Amount, from the Maturity Date, at the rate of twenty percent (20%) per annum (“Default
Interest”), calculated on the basis of the actual number of days elapsed over a year of 360 days.

                 (d)     Future Offerings. Should, after the closing of this Note but prior to the Maturity
Date, the Board of Directors and/or shareholders of Maker, as such approval may be required, approve a
bridge loan to Maker’s offering and sale of, or Maker’s actual offering and sale of, a Series C Preferred
Stock offering, then Lender may, upon terms and conditions acceptable to the Lender, and subject to
Maker’s compliance with its obligations to its shareholders, if any, which may include, but are not limited
to, preemptive rights, exchange the then outstanding Principal Amount and accrued interest owed under
this Note in whole or in part with an amount of bridge loan debt or Series C Preferred Stock at the same
price per share of Series C Preferred Stock (and accompanying securities in the case of units) as the other
purchasers of the Series C Preferred Stock pay in the Series C Preferred Stock (or units, as the case may
be) offering.

                This Note is secured by the Guaranty, as more fully described in the Agreement.

SECTION 3.      EVENT OF DEFAULT.

                As used herein, “Event of Default” means any one or more of the following events,
conditions or acts: (i) Maker fails to make any payment of accrued interest or the Principal Amount
when due; (ii) the execution of an assignment for the benefit of creditors by Maker or the filing or
commencement for any proceedings for relief under the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as it may be amended from time to time, or insolvency laws or any laws
{00021259;2}                                         2
relating to the relief of debtors, readjustment of any indebtedness, reorganization, composition,
extension of debt, or the appointment of a trustee for, by or against Maker; (iii) a breach by Maker
of any of its covenants, representations or warranties contained in this Note that is not cured, in the
reasonable discretion of the Lender, within 10 days (or for payment due at the Maturity Date, within
30 days), whether or not Maker has received notification from Lender of such breach, or (iv) the
Guaranty shall fail to remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of such Guaranty, or the Guarantor shall fail to comply with
any of the terms or provisions of the Guaranty or shall deny that he has any further liability under
the Guaranty or shall give notice to such effect.

SECTION 4.       MISCELLANEOUS

                (a)      Waivers. Maker hereby waives presentment, demand for payment, notice of non-
payment, protests, notice of protests, notice of dishonor and all other notices in connection with this Note.
No waiver by Lender shall be deemed to have been made unless such waiver is in writing and signed by
Lender. Lender reserves the right to waive or refrain from waiving any right or remedy under this Note.
No delay or omission on the part of Lender in exercising any right or remedy under this Note shall
operate as a waiver of such right or remedy or of any other right or remedy under this Note. A waiver on
any one occasion shall not be construed as a bar to or waiver of any such right or remedy on any future
occasion.

                 (b)     Amendments. No amendment or waiver of any provision of this Note, nor
consent to any departure by Maker herefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

                 (c)     Severability. If any term, covenant or provision contained in this Note, or the
application thereof to any person, entity or circumstance, shall be determined to be void, invalid, illegal or
unenforceable to any extent or shall otherwise operate to invalidate this Note, in whole or part, then such
term, covenant or provision only shall be deemed not contained in this Note; but, the remainder of this
Note shall remain operative and in full force and effect and shall be enforced to the greatest extent
permitted by law as if such clause or provision had never been contained herein or therein; and the
application of such term, covenant or provision to other persons, entities or circumstances shall not be
affected, impaired or restricted thereby.

                 (d)      Captions. The captions or headings at the beginning of any Section or portion of
any Section in this Note are for the convenience of Maker and Lender and for purpose of reference only
and shall not limit or otherwise alter the meaning of the provisions of this Note.

                 (e)      Usury Savings Clause. It is the intention of the parties hereto to comply with
applicable state and federal usury laws from time to time in effect. Accordingly, notwithstanding any
provision to the contrary in this Note or any other document related hereto, in no event (including, but not
limited to, prepayment or acceleration of the maturity of any obligation) will this Note or any such other
document require the payment or permit the collection or receipt of interest in excess of the highest lawful
rate. If under any circumstance whatsoever, Lender will ever receive anything of value as interest or
deemed interest by applicable law under this Note or any other document pertaining hereto or otherwise
an amount that would exceed the highest lawful rate, such amount that would exceed the highest lawful
rate shall be applied first to the reduction of the principal amount owing under this Note or on account of
any other indebtedness of Maker to Lender, and not to the payment of interest, second, to the payment of
any other amounts due from Maker to Lender and third, if no other obligations are owing to Lender, then,
such excess shall be refunded to Maker. In determining whether or not the interest paid or payable with
respect to any indebtedness of Maker to Lender, under any specified contingency, exceeds the highest
{00021259;2}                                          3
lawful rate, Maker and Lender will, to the maximum extent permitted by applicable law, (i) characterize
any non-principal payment as an expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, (iii) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such indebtedness (including any extension or renewal) so that interest thereon
does not exceed the maximum amount permitted by applicable law, and/or (iv) allocate interest between
portions of such indebtedness, to the end that no such portion shall bear interest at a rate greater than that
permitted by applicable law. Lender expressly disavows any intention to charge or collect excessive
unearned interest or finance charges in the event that the maturity of this Note is accelerated. The Maker
agrees that if such excess payments are applied in the manner provided for in this Section, then to the
fullest extent permitted by applicable law, Lender shall not be subject to any penalty provided for by any
applicable law pertaining to charging or collecting interest in excess of that permitted applicable law.

               (f)      Assignment. The terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective successors and assigns, heirs and personal representatives, of the
parties. Maker’s obligations under this Note may not be assigned without Lender’s prior written consent.

                 (g)     Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflicts of laws principles.

                  (h)    Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (i) upon personal delivery to the party to
be notified, (ii) when sent by confirmed facsimile if sent during normal business hours of the recipient,
and if not so confirmed, then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at their address as set forth on the
signature page, or to such facsimile number or address as subsequently modified by written notice given
in accordance with this Section 4(h).

                (i)      Parity with Other Notes. The Company’s repayment obligation to the Holder
under this Note shall be on parity with the Company’s obligation to repay all Notes issued pursuant to the
Agreement. In the event that the Company is obligated to repay the Notes and does not have sufficient
funds to repay all the Notes in full, payment shall be made to the Holders of the Notes on a pro rata basis.
The preceding sentence shall not, however, relieve the Company of its obligations to the holder hereof.


SECTION 5.        WAIVER OF JURY TRIAL AND CONSENT TO JURISDICTION

            (a)   Waiver of Jury Trial. MAKER IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR THE
ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF (COLLECTIVELY, “LITIGATION”). NEITHER THE LENDER NOR
THE MAKER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY
LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LITIGATION
IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED
BY EITHER THE LENDER OR THE MAKER EXCEPT BY WRITTEN INSTRUMENT EXECUTED
BY THEM.

               (b)    Consent to Jurisdiction. The Lender and Maker, each after having consulted or
having had the opportunity to consult with legal counsel, hereby knowingly, voluntarily, intentionally,
{00021259;2}                                          4
and irrevocably: (i) consents to the jurisdiction of the state and federal courts in New York County with
respect to any Litigation; (ii) waives any objections to the venue of any Litigation in either such court;
(iii) agrees not to seek to remove, by consolidation or otherwise, any Litigation commenced in either of
such courts to any other court; and (iv) waives personal service of process in connection with any
Litigation and consents to service of process by registered or certified mail, postage prepaid, addressed as
provided herein. These provisions shall not be deemed to have been modified in any respect or
relinquished by either the Lender or the Maker except by written instrument executed by each of them.


                                  [Signature Page Follows Immediately]




{00021259;2}                                         5
        IN WITNESS WHEREOF, the Maker and the Lender have each caused this Note to be executed
and delivered by a duly authorized officer as of the date first above written.




CHOXI.COM, Inc.,
a Delaware corporation




By:


Date of Execution: September 25, 2015

Address for Notice:

381 Park Ave South, 4 th Floor New York, NY 10016
Attention: Deepak Agarwal, CEO




{00021259;2}                                   6
EXHIBIT 2
                                 Delaware                                 PAGE I

                                          The First State


             I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
       DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT
       COPY OF THE RESTATED CERTIFICATE OF "NOMORERACK.COM, INC.",
       FILED IN THIS OFFICE ON THE EIGHTEENTH DAY OF OCTOBER, A.D.
       2013, AT 2:20 O'CLOCK P.M.
             A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE
       NEW CASTLE COUNTY RECORDER OF DEEDS.




                                                              Jeffrey wiRffloa,secmtary astate
          5143931 8100	,.                            AUTHEN	TION: 0826068
                      ?-2e.„6	g
          131212571	AtAwS'z'&                                 DATE: 10-18-13
You may verify this certificate online 	---
at corp. delaware . gov/authver . shtml
                                                                              State of Delaware
                                                                             Secretary of State
                                                                          Division of Corporations
                                                                        Delivered 02:23 PM 10/18/2013
                                                                          FILED 02:20 PM 10/18/2013
                                                                        SRV 131212571 - 5143931 FILE

                           SECOND AMENDED AND RESTATED

                           CERTIFICATE OF INCORPORATION
                                        OF
                              NOMORERACK.COM, INC.

                          (Pursuant to Sections 242 and 245 of the
                     General Corporation Law of the State of Delaware)

              Nornorerack.com, Inc. (the "Corporation"), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of the State of
Delaware (the "General Corporation Law"),

               DOES HEREBY CERTIFY:

        1 That the name of the Corporation is Nomorcrack.com , Inc., and that the
Corporation was originally incorporated pursuant to the General Corporation Law on April 23,
2012. The Certificate of Incorporation of the Corporation was amended and restated in its
entirety on November 13, 2012 by the filing of an Amended and Restated Certificate of
Incorporation. The Amended and Restated Certificate of Incorporation was amended by the
filing of a Certificate of Amendment to the Amended and Restated Certificate of Incorporation
on Noveniber 26, 2012.

                2. That the Board of Directors duly adopted resolutions proposing to amend
and restate the Amended and Restated Certificate of Incorporation of the Corporation, as
amended, declaring said amendment and restatement to be advisable and in the best interests of
the Corporation and its stockholders, and authorizing the appropriate officers of the Corporation
to solicit the consent of the stockholders therefor, which resolution setting forth the proposed
amendment and restatement is as follows:

               RESOLVED, that the Amended and Restated Certificate of Incorporation of the
Corporation, as amended, be amended and restated in its entirety as follows:

              FIRST:	         The name of this corporation is Nomorerack.com , Inc. (the
"Corporation").

              SECOND: The address of the registered office of the Corporation in the State
of Delaware is 2711 Centerville Road, Suite 400, City of Wilmington, County of New Castle,
State of Delaware 19808. The name of the Corporation's registered agent is the Corporation
Service Company.

              THIRD: The nature of the business or purposes to be conducted or
promoted is to engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

              FOURTH: The total number of shares of all classes of capital stock which the
Corporation shall have authority to issue is 123,131,373 shares of stock, consisting of (0
100,000,000 shares or common stock, $0.0001 par value per share ("Common Stock"), and (ii)
23,131,373 shares of preferred stock, S0.0001 par value per share ("Preferred Stock").


MO I
                    The following is a statement of the designations and the powers, privileges and
    riuhts, and the qualifications, limitations or restrictions thereof in respect of each class of capital
    stock of the Corporation.

        A.   COMMON STOCK

              I. General. The voting, dividend and liquidation rights of the holders of the
    Common Stock are subject to and qualified by the rights, powers and preferences of the holders
    of the Preferred Stock set forth herein.

              2. Voting. Except as required by applicable law, thc holders of Common Stock
    shall be entitled to vote on each matter on which the stockholders of the Corporation shall be
    entitled generally to vote, and each holder of Common Stock shall be entitled to one vote for
    each share of Common Stock held by such holder. The number of authorized shares of Common
    Stock may be increased or decreased (but not below the number of shares thereof then
    outstanding) by (in addition to any vote of the holders of one or more series of Preferred Stock
    that may be required by the terms of this Second Amended and Restated Certificate of
    Incorporation) the affirmative vote of the holders of shares of capital stock of the Corporation
    representing a majority of thc votes represented by all outstanding shares of capital stock of the
    Corporation entitled to vote, irrespective of the provisions of Section 2470)(2) of the General
    Corporation Law and without a separate class vote of the holders of Common Stock.

       B.    PREFERRED STOCK

                    Thirteen Million Six Hundred Sixteen Thousand Sixty-Three (13,616,063) shares
    of Preferred Stock of the Corporation are hereby designated as "Series A Preferred Stock" (the
    "Series A Preferred Stock") and Nine Million Five Hundred Fifteen Thousand Three Hundred
    Ten (9,515,310) shares of Preferred Stock of the Corporation are hereby desigiated as "Series B
    Preferred Stock" (the "Series B Preferred Stock"). The Series A Preferred Stock and the
    Series B Preferred Stock shall have the rights, preferences, powers, privileges, restrictions,
    qualifications and limitations set forth in this Part B of this Article FOURTH. Unless otherwise
    indicated, references to "Sections" or "Subsections" in this Part B of this Article FOURTH refer
    to sections and subsections of Part B of this Article FOURTH.

             1.	Dividends.

                   1.1 From and after the date of the issuance of any shares of Series B Preferred
    Stock, dividends at the rate per annum of six percent (6%) of the "Series B Original Issue Price"
    (as defined below) shall accrue on such shares of Series B Preferred Stock (the "Series B
    Accruing Dividends"). The holders of Series B Preferred Stock shall be entitled to receive the
    Series B Accruing Dividends out of any funds legally available therefor prior and in preference
    to any declaration or payment of any dividends on shares of any other class or series of capital
    stock of the Corporation (other than dividends on shares of Common Stock payable in shares of
    Common Stock). The Series B Accruing Dividends shall be cumulative and shall accrue on each
    such share of Series B Preferred Stock from the respective issue date of such share based on a
    three hundred sixty-five (365) day year, whether or not earned or declared; provided however,
    that such Series B Accruing Dividends shall be payable only as provided in Subsection 2.1 or in
    Subsection 5.1 below, and the Corporation shall be under no other obligation to pay such Series
    B Accruing Dividends. The Corporation shall not declare, pay or set aside any dividends on

100109295	
                                                       2
             shares of any other class or series of capital stock of the Corporation (other than dividends on
             shares of Common Stock payable in shares of Common Stock) unless (in addition to the
            obtaining of any consents required elsewhere in the Certificate of Incorporation) the holders of
            the Series B Preferred Stock then outstanding shall first receive, or simultaneously receive, a
            dividend on each outstanding share of Series B Preferred Stock in an amount at least equal to (i)
            in the case of a dividend on Common Stock or any class or series that is convertible into
            Common Stock, that dividend per share of Series B Preferred Stock as would equal the product
            of (A) du: dividend payable on each share of such class or series determined, if applicable, as if
            all shares of such class or series had been converted into Common Stock and (B) the number of
            shares of Common Stock issuable upon conversion of a share of Series B Preferred Stock, in
            each case calculated on the record date for determination of holders entitled to receive such
            dividend, or (ii) in the case of a dividend on any class or series that is not convertible into
            Common Stock, at a rate per share of Series B Preferred Stock determined by (A) dividing the
            amount of the dividend payable on each share of such class or series of capital stock by the
            original issuance price of such class or series of capital stock (subject to appropriate adjustment
            in the event of any stock dividend, stock split, combination or other similar recapitalization with
            respect to such class or series) and (B) multiplying such fraction by an amount equal to the
            Series B Original Issue Price (as defined below); provided that, if the Corporation declares, pays
            or sets aside, on the same date, a dividend on shares of more than one class or series of capital
            stock of the Corporation, the dividend payable to the holders of Series B Preferred Stock
            pursuant to this Section 1 shall be calculated based upon the dividend on the class or series of
            capital stock that would result in the highest Series B Preferred Stock dividend. The "Series B
            Original Issue Price" shall mean 34.466486 per share, subject to appropriate adjustment in the
            event of any stock dividend, stock split, combination or other similar recapitalization with
            respect to the Series B Preferred Stock. The holders of the outstanding Series B Preferred Stock
            may waive any dividend preference that such holders shall be entitled to receive upon the
            affirmative vote or written consent of the holders of at a majority of the shares of Series B
            Preferred Stock then outstanding (voting as a separate class) (the "Required Series B Holders").

                            1.2 From and after the date of the issuance of any shares of Series A Preferred
            Stock, dividends at the rate per annum of six percent (6%) of the "Series A Original Issue Price"
            (as defined below) shall accrue on such shares of Series A Preferred Stock (the "Series A
            Accruing Dividends"). Upon payment in full of the dividends contemplated by Section 1.1
            (including, without limitation, the Series B Accruing Dividends), the holders of Series A
            Preferred Stock shall be entitled to receive the Series A Accruing Dividends out of any funds
            legally available therefor prior and in preference to any declaration or payment of any dividends
            on shares of any other class or series of capital stock of thc Corporation (other than dividends on
            shares of Common Stock payable in shares of Common Stock). The Series A Accruing
            Dividends (collectively with the Series B Accruing Dividends, the "Accruing Dividends") shall
            be cumulative and shall accrue on each such share of Series A Preferred Stock from the
            respective original issue date of such share based on a three hundred sixty-five (365) day year,
            whether or not earned or declared; provided however, that such Series A Accruing Dividends
            shall be payable only as provided in Subsection 2.2 below, and the Corporation shall be under no
            other obligation to pay such Series A Accruing Dividends. The Corporation shall not declare,
            pay or set aside any dividends on shares of any other class or series of capital stock of the
            Corporation (other than (i) dividends on the Series B Preferred Stock and (ii) dividends on shares
            of Common Stock payable in shares of Common Stock) unless (in addition to thc obtaining of
            any consents required elsewhere in the Certificate of Incorporation) the holders of the Series A

; 00 I 09298 8
      Preferred Stock then outstanding shall first receive, or simultaneously receive, a dividend on
     each outstanding share of Series A Preferred Stock in an amount at least equal to (i) in the case
     of a dividend on Common Stock or any class or series that is convertible into Common Stock,
     that dividend per share of Series A Preferred Stock as would equal the product of (A) the
     dividend payable on each share of such class or series determined, if applicable, as if all shares
     of such class or series had been converted into Common Stock and (B) the number of shares of
     Common Stock issuable upon conversion of a share of Series A Preferred Stock, in each case
     calculated on the record date for determination of holders entitled to receive such dividend, or
     Op in the case of a dividend on any class or series that is not convertible into Common Stock, at
     a rate per share of Series A Preferred Stock determined by (A) dividing the amount of the
     dividend payable on each share of such class or series of capital stock by the original issuance
     price of such class or series of capital stock (subject to appropriate adjustment in the event of any
     stock dividend, stock split, combination or other similar recapitalization with respect to such
     class or series) and (B) multiplying such fraction by an amount equal to the Series A Original
     Issue Price (as defined below); provided that, if the Corporation declares, pays or sets aside, on
     the same date, a dividend on shares of more than one class or series of capital stock of the
     Corporation, the dividend payable to the holders of Series A Preferred Stock pursuant to this
     Section I shall be calculated based upon the dividend on the class or series of capital stock that
     would result in the highest Series A Preferred Stock dividend. The -Series A Original Issue
     Price" shall mean 50.881312 per share, subject to appropriate adjustment in the event of any
     stock dividend, stock split, combination or other similar recapitalization with respect to the
     Series A Preferred Stock. The Series B Original Issue Price and the Series A Original Issue Price
     may be referred to collectively herein as the "Original Issue Price," as the context requires. The
     holders of the outstanding Series A Preferred Stock may waive any dividend preference that such
     holders shall he entitled to receive upon the affirmative vote or written consent of the holders of
     a majority of the shares of Series A Preferred Stock then outstandin g (voting as a separate class)
     (the "Required Series A Holders").

              2.	Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations and
     Asset Sales.

                       2.1 Preferential Payments to Holders of Series B Preferred Stock. In the
     event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation,
     or a Deemed Liquidation Event (as defined below), the holders of shares of Series B Preferred
     Stock then outstanding, shall be entitled to be paid out of the assets of the Corporation legally
     available for distribution to its stockholders, before any payment shall be made to the holders of
     Common Stock or any other securities having rights junior to the Series B Preferred Stock by
     reason of their ownership thereof, including the Series A Preferred Stock, an amount per share
     equal to the Series B Original Issue Price, plus any accrued but unpaid Series B Accruing
     Dividends (the amount payable pursuant to this sentence being hereinafter referred to as the
     "Series B Preference"). If, upon any such liquidation, dissolution, winding up or Deemed
     Liquidation Event of the Corporation, the assets of the Corporation available for distribution to
     its stockholders shall be insufficient to pay the holders of shares of Series B Preferred Stock the
     Series B Preference to which they shall be entitled under this Subsection 2.1, thc holders of
     shares of Series B Preferred Stock shall share ratably in any distribution of the assets legally
     available for distribution in proportion to the respective amounts which would otherwise bc
     payable in respect of the shares held hy them upon such distribution if all amounts payable on or
     with respect to such shares were paid in full.

90109298 S;.	
                                                       4
	




                                        Preferential Payments to Holders of Series A Preferred Stock. hi the
              event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation.
              or a Deemed Liquidation Event, after the payment of the Series B Preference in full but before
              any payment shall be made to the holders of Common Stock or any other securities having rights
             junior to the Series A Preferred Stock by reason of their ownership thereof, the holders of shares
             of Series A Preferred Stock then outstanding shall be entitled to be paid out of the assets of the
             Corporation legally available for distribution to its stockholders, an amount per share equal to the
             greater of (a) the Series A Original Issue Price, plus any accrued but unpaid Series A Accruing
              Dividends, or (6) such amount per share as would have been payable had all shares of Series A
              Preferred Stock been converted into Common Stock pursuant to Section 4 immediately prior to
             such liquidation, dissolution, winding up or Deemed Liquidation Event (the amount payable
             pursuant to this sentence being hereinafter referred to as the "Series A Preferred Liquidation
             Amount"). If, upon any such liquidation, dissolution, winding up or Deemed Liquidation Event
             of the Corporation, the assets of the Corporation available for distribution to its stockholders
             shall be insufficient to pay the holders of shares of Series A Preferred Stock the full Series A
             Preferred Liquidation Amount to which they shall be entitled under this Subsection 2.2 the
             holders of shares of Series A Preferred Stock shall share ratably in any distribution of the assets
             available for distribution in proportion to the respective amounts which would otherwise be
             payable in respect of the shares held by them upon such distribution if all amounts payable on or
             wi th respect to such shares were paid in full.

                               2.3 Distribution of Remaining Assets. In the event of any voluntary or
             involuntary liquidation, dissolution or winding up of the Corporation, or a Deemed Liquidation
             Event, after the payment of all preferential amounts required to be paid to the holders of shares
             of Preferred Stock, the remaining asscts of the Corporation available for distribution to its
             stockholders shall be distributed among the holders of the shares of Series B Preferred Stock and
             Common Stock, pro rata based on the number of shares of Common Stock held by each such
             holder, treating for this purpose all such shares of Series B Preferred Stock as if they had been
             converted to Common Stock pursuant to the terms of Section 4 immediately prior to such
             dissolution, liquidation or winding up of the Corporation or Deemed Liquidation Event. The
             aggregate amount which a holder of a share of Series B Preferred Stock is entitled to receive
             under Subsections 2.1 and 2.3 is hereinafter referred to as the "Series B Liquidation Amount."
             The Series B Liquidation Amount and the Series A Liquidation Amount may he referred to
             collectively herein as the "Preferred Liquidation Amount," as the context requires.

                             2.4	Deei ed Liquidation Events.

                                     2.4.1 Definition. Each of the following events shall be considered
             a "Deemed Liquidation Event" unless the Required Series B Holders elect otherwise by written
             notice sent to the Corporation at least two (2) business days prior to the effective date of any
             such event:

                                                 (a)	a merger or consolidation in which:

                                                                 the Corporation is a constituent party; or

                                                         (ii) a subsidiary of the Corporation is a
                                                                constituent party and the Corporation issues
                                                                shares of its capital stock pursuant to such

1.010929:t
                                                               merger or consolidation,

         except any such merger or consolidation involving the Corporation or a subsidiary in which the
         holders of capital stock of the Corporation immediately prior to such merger or consolidation
         continue to hold immediately following such merger or consolidation at least a majority, by
         voting power, of the capital stock of (1) the surviving or resulting entity or (2) if the surviving or
         resulting entity is a wholly owned subsidiary of another entity immediately following such
         merger or consolidation, the parent entity of such surviving or resulting entity (provided that, for
         the purpose of this Subsection 2.4.1, all shares of Common Stock issuable upon exercise of
         Options (as defined below) outstanding immediately prior to such merger or consolidation or
         upon conversion of Convertible Securities (as defined below) outstanding immediately prior to
         such merger or consolidation shall be deemed to be outstanding immediately prior to such
         merger or consolidation and, if applicable, converted or exchanged in such merger or
         consolidation on the same terms as the actual outstanding shares of Common Stock are converted
         or exchanged); or

                                               (b) the sale, lease, transfer, exclusive license or other
         disposition, in a single transaction or series of related transactions, by the Corporation or any
         subsidiary of the Corporation of all or substantially all the assets of the Corporation and its
         subsidiaries taken as a whole, or the sale or disposition (whether by merger or otherwise) of one
         or more subsidiaries of the Corporation if substantially all of the assets of the Corporation and its
         subsidiaries taken as a whole are held by such subsidiary or subsidiaries, except where such sale,
         lease, transfer, exclusive license or other disposition is to a wholly owned subsidiary of the
         Corporation.

                                   2.4.2	Effecting a Dec	ied Liquidation Event

                                               (a) Thc Corporation shall not have the power to effect a
         Deemed Liquidation Event referred to in Subsection 24. l(a)(i) unless the definitive agreement
         or plan o f merger or consolidation for such transaction (the "Merger Agreement") provides that
         the consideration payable to the stockholders of the Corporation shall be allocated among the
         holders of capital stock of the Corporation in accordance with Subsections 2.1, 12 and 2.3.

                                              (1) In the event of a Deemed Liquidation Event referred
        to in Subsection 2.4.1(a)(ii) or 2.4.1(b), if the Corporation does not effect a dissolution of the
        Corporation under the General Corporation Law within 90 days after such Deemed Liquidation
        Event, then (i) the Corporation shall send a written notice to each holder of Preferred Stock no
        later than the 90 01 day after the Deemed Liquidation Event advising such holders of their right
        (and thc requirements to be met to secure such right) pursuant to the terms of the following
        clause (il) to require the redemption of such shares of Preferred Stock, and (ii) if the Required
        Series B Holders so request in a written instrument delivered to the Corporation not later than
        120 days after such Deemed Liquidation Event, the Corporation shall use the consideration
        received by the Corporation for such Deemed Liquidation Event (net of any retained liabilities
        associated with the assets sold or technology licensed, as determined in good faith by the Board
        of Directors of the Corporation), together with any other assets of the Corporation available for
        distribution to its stockholders (the "Available Proceeds"), to the extent legally available
        therefor, on the I50 th day after such Deemed Liquidation Event, to redeem all outstanding shares
        of Preferred Stock at a price per share equal to the applicable Preferred Liquidation Amount,
        taking into account the preferences set forth therein. Notwithstanding the foregoing, in the event

KC 09298 81
                                                           6
of a redemption pursuant to the preceding sentence, if the Available Proceeds are not sufficient
to redeem all outstanding shares of Preferred Stock, those funds that arc legally available will be
used to redeem the maximum possible nwnber of shares of Preferred Stock in accordance with,
and not by way of limitation, the preference, seniority and distribution krms and conditions of
this Section 2 as if such redemption were a Deemed Liquidation Event pursuant to Subsection
2.4.1. The shares of Preferred Stock not redeemed shall remain outstanding and entitled to all
the rights and preferences provided herein. At any time thereafter when additional funds of thc
Corporation are legally available for the redemption of shares of Preferred Stock, such ftmds will
immediately be used to redeem the balance of the shares the Corporation has become obhgated
to redeem pursuant to this Subsection 2.4.2(b) but that it has not redeemed. Prior to the
distribution or redemption provided for in this Subsection 2.4.2(6), the Corporation shall not
expend or dissipate the consideration received for such Deemed Liquidation Event, except to
discharge expenses incurred in connection with such Deemed Liquidation Event or in the
ordinary course of business, as approved by the Board of Directors of the Corporation.

                               2.5 Amount Deemed Paid or Distributed. In any Deemed
Liquidation Event, if Available Proceeds are in a fonn of property other than cash, the value of
such property will be deemed the fair market value of such property. The determination of fair
market value of such property shall be made by the Board of Directors, provided that to the
extent such property shall consist of securities, the fair market value of such securities shall be
determined as follows:

                                       2.5,1 Securities not subject to investment letter or other
similar restrictions on free marketability covered by Subsection 2.5.2 below:

                                             (a) If traded on a securities exchange, national
securities exchange or the Nasdaq Stock Market (or a similar national quotation system), the
value shall be deemed to be the average of the closing priccs of the securities on such exchange
or system over the twenty (20) trading-day period ending three (3) trading days prior to the
closing of the Deemed Liquidation Event;

                                             (h) If actively traded over-the-counter, the value
shall be deemed to be the average of the closing hid or sale prices (whichever is applicable) over
the twenty (20) trading-day period ending three (3) trad'ng days prior to the closing of the
Deemed Liquidation Event; and

                                                   (c)	If there is no active public market, the value
shall be the fair narket value thereof,   as   detetmined in good faith by the Board of Directors.

For the purposes of this Subsection 2.5.1, "trading day" shall mean any day which the exchange
or system on which the securities to be distributed are traded is open and "closing prices" or
"closing bid prices" shall be deemed to be: (0 for securities traded primarily on thc New York
Stock Exchange or Nasdaq, the last reported trade pricc or sale price, as the case may be, at 4:00
p.m., New York time, on that day and (ii) for securities listed or traded on other exchanges,
markets and systems, the market price as of the end of the regular hours trading period that is
generally accepted as such for such exchange, market or system. after the date hereof, the
benchmark times generally accepted in the securities industry for determining the market pricc of
a stock as of a given trading day shall change from those set forth above, the fair market value
shall be detennined as of such other generally accepted benchmark times.


                                                      7
                                                  2.5.2 The method of valuation of securities subject to
           investment letter or other restrictions on free marketability (other than restrictions arising solely
           by virtue of a stockholder's status as an affiliate or former affiliate) shall take into account an
           appropriate discount from the market value determined as above in Subsection 2.5.1(a). (b) or (c)
           to retlect the approximate fair market value thereof, as determined in good faith by the Board of
           Directors.

                                              2.5.3 The foregoing methods for valuing non-cash
           consideration to be distributed in connection with a Deemed Liquidation Event shall be
           superseded by any determination of such value set forth in the definitive ageements governing
           such Deemed Liquidation Event.

                                     2.5.4 Allocation of Escrow and Contingent Consideration. In the
           event of a Deemed Liquidation Event, if any portion of the consideration payable to the
           stockholders of the Corporation is placed into escrow and/or is payable to the stockholders of the
           Corporation only upon satisfaction of contingencies (the "Additional Consideration"), the
           Merger Agreement shall provide that (a) the portion of such consideration that is not Additional
           Consideration (such portion, the "Initial Consideration") shall be allocated among the holders
           of capital stock of the Corporation in accordance with Subsections 2.1, 2.2, and 2.3 as if the
           Initial Consideration were the only consideration payable in connection with such Deemed
           Liquidation Event, and (b) any Additional Consideration which becomes payable to the
           stockholders of the Corporation upon release from escrow or satisfaction of contingencies shall
           be allocated among the holders of capital stock of the Corporation in accordance with
           Subsections 2.1, 2.2, and 2.3 after taking into account the previous payment of the Initial
           Consideration as part of the same transaction, unless the Required Series B Holders elect
           otherwise in advance in writing.

                    3.	Voting.

                            3.1 General. On any matter presented to the stockholders of the
           Corporation for their action or consideration at any meeting of the stockholders of the
           Corporation (or by written consent in lieu of a meeting), the holder of each share of Preferred
           Stock shall have the right to one vote for each share of Common Stock into which such Preferred
           Stock could then be converted (as of the record date for determining stockholders entitled to vote
           on such matter) and, with respect to such vote, such holder shall have MI voting rights and
           powers equal to the voting rights and powers of the holders of Common Stock, and shall be
           entitled, notwithstanding any provision hereof, to notice of any stockholders' meeting in
           accordance with the Bylaws of the Corporation. The holders of Preferred Stock shall be entitled
           to vote together with holders of Common Stock with respect to any question upon which holders
           of Common Stock have the right to vote. Fractional votes shall not, however, be permitted and
           any fractional voting rights available on an as-converted basis (after aggregating all shares into
           which shares of Preferred Stock held by each holder could be converted) shall be rounded to the
           nearest whole number (with one-half being rounded upward).

                            3.2 Voting for the Election of Directors; Director Voting. At any time
           when at least 1,903,062 shares of Series B Preferred Stock (subject to appropriate adjustment in
           the event of any stock dividend, stock split, combination or other similar recapitalization) remain
           outstanding, the holders of shares of Series B Preferred Stock, voting exclusively as a separate
           class, shall be entitled to elect two (2) directors of the Corporation (the -Series B Directors"). At

OM 09298
                                                             8
             any time when at least 2,836,680 shares of Series A Preferred Stock (subject to appropriate
            adjustment in the event of' any stock dividend, stock split, combination or other similar
            recapitalization) remain outstanding, the holders of shares of Series A Preferred Stock, voting
            exclusively as a separate class, shall be entitled to elect one (1) director of the Corporation (the
            "Series A Director"; and together with the Series B Directors. the "Preferred Directors"). The
            holders of record of the shares of Common Stock, voting exclusively as a separate class. shall be
            entitled to elect four (4) directors of the Corporation (each a "Common Director"), The holders
            of record of the shares of Preferred Stock and Common Stock, voting together as a single class
            on an as-converted to Common Stock basis, shall bc entitled to elect any remaining directors of
            the Corporation (each, a "Remaining Director"). Each director shall be entitled to one (1) vote
            at each meeting of directors of the Corporation or in respect of each action taken by written
            consent of directors. At any meeting held for the purpose of electing a director, the presence in
            person or by proxy of the holders of a majority of the outstanding shares of the class or series of
            stock entitled to elect such director shall constitute a quorum for the purpose of electing such
           director and the candidate or candidates to be elected by such class or series of stock shall be
           those who receive the highest number of affirmative votes (on an as-converted basis) of the
           outstanding shares of such class or series of stock. If the holders of shares of Series B Preferred
           Stock, Series A Preferred Stock or Common Stock, as the case may be, fail to elect a sufficient
           amount of directors to fill all directorships for which they are entitled to elect directors, voting
           exclusively and as a separate class, pursuant to the first, second or third sentence, as the case may
           bc, of this Subsection 3.2 then any directorship(s) not so filled shall remain vacant until such
           time as the holders of the Series B Preferred Stock, Series A Preferred Stock or Common Stock,
           as the case may be, elect a person to fill such directorship by vote or written consent in lieu of a
           meeting; and no such directorship(s) may be filled by stockholders of the Corporation other than
           by the stockholders of the Corporation that are entitled to elect persons to fill such directorship,
           voting exclusively and as a separate class. The holders of record of the shares of Common Stock
           and of any othcr class or series of voting stock (including the Series B Preferred Stock and Series
           A Preferred Stock), exclusively and voting together as a single class and on an as-converted
           basis, shall be entitled to elect the balance of the total number of directors of the Corporation.
           Except as otherwise provided in this Subsection 3.2, a vacancy in any directorship to be elected
           by the holders of any class or series shall be filled only by vote or written consent in lieu of a
           meeting of the holders of such class or series or by any remaining director or directors elected by
           the holders of such class or series pursuant to this Subsection 3.2. In the case of an action taken
           by written consent without a meeting, the candidate or candidates to be elected by such class or
           series of stock shall bc those who are elected by thc written consent of the holders of a majority
           of such class or series of stock.

                            3.3	Protective Provisions.

                                      3.3.1	Series B Preferred Stock Class Protective Provisions, At any
           time when at least 1,903,062 shares of Series B Preferred Stock (subject to appropriate
           adjustment in the event of any stock dividend, stock split, combination or other similar
           recapitalization) arc outstanding, the Corporation shall not (and shall cause any subsidiaries of
           thc Corporation not to), either directly or indirectly by amendment, merger, consolidation or
           otherwise, do any of die following without (in addition to any other vote required by law or this
           Second Amended and Restated Certificate of Incorporation) the written consent or affimiative
           vote of the Required Series B Holders, given in writing or by vote at a meeting, consenting or



{0010929
             voting (as the case may he) separately as a class, and any such act or transaction entered into
             without such consent or vote shall be null and void ob initio, and of no force and effect:

                                                  ( a ) amend, alter or change any provision of this Second
             Amended and Restated Certificate of incorporation or the bylaws of the Corporation, as then in
             effect, in a way that adversely affects the Series B Preferred Stock, including without limitation
             by amending this Subsection 3.3,1;

                                                  (h)	increase or decrease (other than by conversion) the
             tt al number ot authorized shares of Preferred Stock, Common Stock or any series thereof;

                                                     (e) create, or authorize the creation of, or issue or
             obligate itself or any subsidiary, to issue any securities (whether equity, convertible debt or a unit
             of debt and equity securities or any other security convertible into or exercisable for any such
             security) having any rights, preferences, powers or privileges senior to or on parity with the
             riehts, preferences, powers and privileges of the Series B Preferred Stock;

                                                   (d)    effect, or obligate the Corporation or any subsidiary
             to effect, a liquidation, dissolution or winding up of the Corporation or a Deemed Liquidation
             Event unless the holders of Series B Preferred Stock will receive proceeds per share of Series B
             Preferred Stock at the closing in cash or marketable securities equal to at least four times (4x) the
             Series B Original Issue Price (subject to appropriate adjustment in the event of any stock
             dividend, stock split, combination or other similar recapitalization);

                                                     (e)      reclassify, alter or amend (i) any existing security of
             the Corporat on that is pari passu with the Series B Preferred Stock in respect of the distribution
             of assets on the liquidation, dissolution or winding up of the Corporation, the payment of
             dividends or rights of redemption, if such reclassification, alteration or amendment would render
             such other security scnior to the Series B Preferred Stock in respect of any such right, preference
             or privilege, or (ii) any existing security of the Corporation that is jtutior to the Series B Preferred
             Stock in respect of the distribution of assets on the liquidation, dissolution or winding up of thc
             Corporation, the payment of dividends or rights of redemption, if such reclassification, alteration
             or amendment would render such other security senior to or pari passu with the Series B
             Preferred Stock in respect of any such right, preference or privilege;

                                                    (0 purchase or redeem (or permit any subsidiary to
             purchase or redeem) or pay or declare any dividend or make any distribution on, any shares of
             capital stock of the Corporation other than (i) redemptions or repurchases pursuant to
             employment or other arrangements approved by the Board of Directors of the Corporation with
             service providers; (ii) redemptions of or dividends or distributions on the Preferred Stock as
             expressly authorized herein (including, without limitation, Subsection 2.4.2(b) and Subsection
             5.1 ); (iii) dividends or other distributions payable on the Common Stock solely in the form of
             additional shares of Common Stock; or (iv) the repurchase by the Company of such number of
             shares of Series A Preferred Stock and a warrant to purchase shares of Common Stock held by
             Giosis Holdings Incorporated as of the date of the tiling of this Certificate of Incorporation;

                                                  (g) create, or hold capital stock in, any subsidiary that is
             not wholly o med (either directly or through one or more other subsidiaries) by the Corporation,
             or sell, transfer or otherwise dispose of any capital stock of any direct or indirect subsidiary of

ffii109298
                                                                10
          the Corporation, or permit any direct or indirect subsidiary to sell, lease, transfer, exclusively
          license or otherwise dispose (in a single transaction or series of related transactions) of all or
          substantially all of the assets of sueh subsidiary; or

                                               (h)	    increase or decrease the authorized number of
          directors constituting the Board of Directors of the Corporation above or below seven (7).

         For thc purposes of this Second Amended and Restated Certificate of Incorporation, the term
         "Marketable Securities" shall mean securities that are both (x) traded on a national securities
         exchange or NASDAQ and (y) immediately saleable in full by the holder thereof within 180
         days following the initial closing of such Deemed Liquidation Event without restriction as to
         volume or other limitations imposed by securities laws, rules and regulations.

                                    3.3.2 Series A Preferred Stock Class Protective Provisions, At any
         time when at least 2,836,680 shares of Series A Preferred Stock (subject to appropriate
         adjustment in the event of any stock dividend, stock split, combination or other similar
         recapitalization) are outstanding, the Corporation shall not (and shall cause any subsidiaries of
         the Corporation not to), either directly or indirectly by amendment, merger, consolidation or
         otherwise, do ally of the following without (in addition to any other vote required by law or this
         Second Amended and Rcstatcd Certificate of Incorporation) the written consent or affirmative
         vote of the holders of at least the Requisite Percentage, given in writing or by vote at a meeting,
         consenting or voting (as the case may be) separately as a class, and any such act or transaction
         entered into without such consent or vote shall be null and void oh MN°, and of no force and
         effect:

                                              (a)     amend, alter or change any provision of th s Second
         Amended and Restated Certificate of Incorporation or the bylaws of the Corporation, as then in
         effect, in a way that adversely affects the Series A Preferred Stock, including without limitation
         by amending this Subsection 3.3.2;

                                              (b)    increase or decrease (other than by conversion) the
         total number of authorized shares of Preferred Stock, Common Stock or any series thereof;

                                              (c)     effect, obligate the Corporation or any subsidiary to
         effect, a liquidation, dissolution or winding up of the Corporation or a Deemed Liquidation
         Event unless the holders of Series A Preferred Stock will receive proceeds per share of Series A
         Preferred Stock at the closing in cash or marketable securities equal to at least five hundred
         percent (500%) of the Series A Original Issue Price (subject to appropriate adjustment in the
         event of any stock dividend, stock split, combination or other similar recapitalization):

                                               (d)     create, or authorize the creation of, or issue or
         obligate itself to issue shares of, any additional class or series of capital stock, if such issuance
         would result in a breach of Section 4 of the, Amended and Restated Investor Rights Agreement,
         dated on or about October 18, 2013 (as amended from time to time, the "IRA"), unless
         compliance with such provision shall have been waived in writing by the "Investors" named in
         the IRA;

                                             (e)      reclassify, alter or amend 0) any existing security of
         the Corporation that is pari passu with the Series A Preferred Stock in respect of the distribution

001(19298 8;
           of assets on the liquidation, dissolution or winding up of the Corporation, the payment of
           dividends or rights of redemption, if such reclassification, alteration or amendmcnt would render
           such other security senior to the Series A Preferred Stock in respect of any such right, preference
           or privilege. or (ii) any existing security of the Corporation that is junior to the Series A
           Preferred Stock in respect of the distribution of assets on the liquidation, dissolution or winding
           up of the Corporation, the payment of dividends or rights of redemption, if such reclassification,
           alteration or amendment would render such other security senior to or pari passu with the Series
           A Preferred Stock in respect of any such right, preference or privilege;

                                                  (f)    purchase or redeem (or permit any subsidiary to
           purchase or redeem) or pay or declare any dividend or make any distribution on, any shares of
           capital stock of the Corporation other than (i) redemptions or repurchases pursuant to
           employment or other arrangements approved by the Board of Directors of the Corporation with
           service providers; (ii) redemptions of or dividends or distributions on the Preferred Stock as
           expressly authorized herein (including, without limitation. Subsection 2.4.2(6) or Subsection
           5.1); (iii) dividends or other distributions payable on the Common Stock solely in the form of
           additional shares of Common Stock or (iv) the repurchase by the Company of such number of
           shares of Series A Preferred Stock held by Giosis Holdings Incorporated as of the date of the
           filing of this Certificate of Incorporation;

                                                  (g)     create, or hold capital stock in, any subsidiary that is
           not wholly owned (either directly or through one or more other subsidiaries) by the Corporation,
           or sell, transfer or otherwise dispose of any capital stock of any direct or indirect subsidiary of
           the Corporation, or permit any direct or indirect subsidiary to sell, lease, transfer, exclusively
           license or otherwise dispose (in a single transaction or series of related transactions) of all or
           substantially all of the assets of such subsidiary; or

                                                (h)      increase or decrease the authorized number of
           directors constituting the Board of Directors of the Corporation above or below seven (7).

                     4,	Conversion. The holdus of the Preferred Stock shall have conversion rights as
           follows (the "Conversion Rights"):

                            4.1	Right to Convert.

                                      4.1.1 Conversion Ratio. Each share of Preferred Stock shall be
           convertible, at the option of the holder thereof, at any time and from time to time, and without
           the payment of additional consideration by the holder thereof, into such number of fully paid and
           nonasscsable shares of Common Stock as is determined by dividing the Original Issue Price for
           such series by the Conversion Price (as defined below) for such series in effect at the time of
           conversion. The initial "Conversion Price" for each series of Preferred Stock shall be the
           Original Issue Price for such series, provided that such initial Conversion Price, and the rate at
           which shares of such series of Preferred Stock may be converted into shares of Common Stock,
           shall be subject to adjustment as provided below.

                                     4.1.2 Termination of Conversion Rights. In the event of a
           liquidation, dissolution or winding up of the Corporation or a Deemed Liquidation Event, the
           Conversion Rights shall terminate at the close of business on the last full day preceding the date


(101081298 8 }
	




          fixed for the payment of any such amounts distributable on such event to the holders of Preferred
          Stock.

                           4.2 Fractional Shares. No fractional shares of Common Stock shall be
          issued upon conversion of the Preferred Stock. In lieu of any fractional shares to which the
          holder would otherwise be entitled, the Corporation shall pay cash equal to such fraction
          multiplied by the fair market value of a share of Common Stock as determined in good faith by
          the Board of Directors of the Corporation. Whether or not fractional shares would be issuable
          upon such conversion shall be determined on thc basis of the total number of shares of Preferred
          Stock the holder is at the time converting into Common Stock and the aggregate number of
          shares of Common Stock issuable upon such conversion.

                           4.3	Mechanics of Conversion.

                                      4.3.1 Notice of Conversion. In order for a holder of Preferred
          Stock to voluntarily convert shares of Preferred Stock into shares of Common Stock, such holder
          shall surrender the certificate or certificates for such shares of Preferred Stock (or, if such
          registered holder alleges that such certificate has been lost, stolen or destroyed, a lost certificate
          affidavit and agreunent reasonably acceptable to the Corporation to indemnify the Corporation
          against any claim that may be made against the Corporation on account of the alleged loss, theft
          or destruction of such certificate), at the office of the transfer agent for the Preferred Stock (or at
          the principal office of the Corporation if the Corporation serves as its own transfer agent),
          together with written notice that such holder elects to convert all or any number of the shares of
          the Preferred Stock represented by such certificate or certificates and, if applicable, any event on
          which such conversion is contingent (a "Contingency Event"). Such notice shall state such
          holder's name or the names of the nominees in which such holder wishes the certificate or
          certificates for shares of Common Stock to be issued. If required by the Corporation, certificates
          surrendered for conversion shall be endorsed or accompanied by a written instrument or
          instruments of transfer, in form satisfactory to the Corporation, duly executed by the registered
          holder or his, her or its attorney duly authorized in writing. The close of business on the date of
          receipt by the transfer agent (or by the Corporation if the Corporation serves as its own transfer
          agent) of such certificates (or lost certificate affidavit and agreement) and notice (or, if later, the
          date on which all Contingency Events have occurred) shall be the time of conversion (the
          "Conversion Time"), and the shares of Common Stock issuable upon conversion of the shares
          represented by such certificate shall be deemed to be outstanding of record as of such date. The
          Corporation shall, as soon as practicable after the Conversion Time (i) issue and deliver to such
          holder of Preferred Stock, or to his, her or its nominees, a certificate or certificates for the
          number of full shares of Common Stock issuable upon such conversion in accordance with the
          provisions hereof, and a certificate for the number (if any) of the shares of Preferred Stock
          represented by the surrendered certificate that were not converted into Common Stock, (ii) pay in
          cash such amount as provided in Subsection 4.2 in lieu of any fraction of a share of Common
          Stock othenvise issuable upon such conversion and (iii) pay all declared but unpaid dividends on
          the shares of Preferred Stock converted.

                                    4.3.2 Reservation of Shares. The Corporation shall at all times
          when thc Preferred Stock shall he outstanding, reserve and keep available out of its authorized
          but unissued capital stock, for the purpose of effecting the conversion of the Preferred Stock,
          such number of its duly authorized shares of Common Stock as shall from time to time be
          sufficient to effect the conversion of all outstanding Preferred Stock; and if at any time the
001092 q8 8)	
                                                             13
        number of authorized but unissued shares of Common Stock shall not be sufficient to effect the
        conversion of all then outstanding shares of the Preferred Stock, the Corporation shall take such
        corporate action as may be necessary to increase its authorized but unissued shares of Common
        Stock to such number of shares as shall be sufficient for such purposes, including, without
        limitation, engaging in best efforts to obtain the requisite stockholder approval of any necessary
        amendment to this Second Amended and Restated Certificate of Incorporation. Before taking
        any action which would cause an adjustment reducing the Conversion Price below thc then par
        value of the shares of Common Stock issuable upon conversion of the Preferred Stock, the
        Corporation will take any corporate action which may, in the opinion of its counsel, be necessary
        in order that the Corporation may validly and legally issue fully paid and nonassessable shares of
        Common Stock at such adjusted Conversion Price.

                                  4.3.3 Effect of Voluntary Conversion. All shares of Preferred
        Stock which shall have been surrendered for conversion as herein provided shall no longer be
        deemed to he outstanding and all rights with respect to such shares shall immediately cease and
        terminate at the Conversion Time, except only the right of the holders thereof to receive shares
        of Common Stock in exchange therefor, to receive payment in lieu of any fraction of a share
        otherwise issuable upon such conversion as provided in Subsection 4.2 and to receive payment
        of any dividends declared but unpaid thereon. Any shares of Preferred Stock so converted shall
        be retired and cancelled and may not be reissued as shares of such series, and the Corporation
        may thereafter take such appropriate action (without the need for stockholder action) as may be
        necessary to reduce the authorized number of shares of Preferred Stock accordingly.

                                 4.3.4 No Further Adjustment. Upon any such conversion, no
        adjustment to the Conversion Price shall be made for any declared but unpaid dividends on the
        Preferred Stock surrendered for conversion or on the Common Stock delivered upon conversion.

                                   4.3.5 Taxes. The Corporation shall pay any and all issue and other
        similar taxes that may be payable in respect of any issuance or delivery of shares of Common
        Stock upon conversion of shares of Preferred Stock pursuant to this Section 4. The Corporation
        shall not, however, be required to pay any tax which may be payable in respect of any transfer
        involved in the issuance and delivery of shares of Common Stock in a name other than that in
        which the shares of Preferred Stock so converted were registered, and no such issuance or
        delivery shall be made unless and until the person or entity requesting such issuance has paid to
        the Corporation the amount of any such tax or has established, to the satisfaction of the
        Corporation, that such tax has been paid.

                        4.4	Adjustments to Conversion Price for Diluting Issuances.

                                   4.4.1	Special Definitions. For purposes of this Article FOURTH,
        the following definitions shall apply:

                                             (a) "Additional Shares of Common Stock" shall mean
        all shares of Common Stock issued (or, pursuant to Subsection 4.4.3 below, deemed to be issued)
        by the Corporation after the Filing Date, other than the following shares of Common Stock, and
        shares of Common Stock deemed issued pursuant to the following Options and Convertible
        Securities (collectively, "Exempted Securities"):



0010298 8}	
                                                        14
                            shares of Common Stock, Options or
                            Convertible Securities issucd as a dividend or
                            distribution on the Preferred Stock;

                (ii) shares of Common Stock, Options or
                       Convertible Securities issued by reason of a
                       dividend, stock split, split-up or other
                       distribution on shares of Common Stock that
                       is covered by Subsection 4.5 4,6 4.7 or 4,8;

                            shares of Common Stock, or Options, issued
                            to employees or directors of, or consultants or
                            advisors to, the Corporation or any of its
                            subsidiaries, pursuant to a plan, agreement or
                            arrangement approved by the Board of
                            Directors of the Corporation;

                (iv)        shares of Common Stock or Convertible
                            Securities actually issued upon the exercise of
                            Options or shares of Common Stock actually
                            issued upon the conversion or exchange of
                            Convertible Securities (including any
                            issuancc as a result of a decrease in the
                            Conversion Price or any series of Preferred
                            Stock) in each case provided such issuance is
                            pursuant to the terms of such Option or
                            Convertible Security;

                (v)         shares of Common Stock, Options or
                            Convertible Securities issued to banks,
                            equipment lessors or other financial
                            institutions, or to real property lessors,
                            pursuant to a debt financing, equipment
                            leasing, real property leasing transactions, or
                            to other persons or entities with which the
                            Corporation has business relationships,
                            provided that the principal purpose of any
                            such issuances under this clause (v) is not an
                            equity financing and has been approved by
                            the Board of Directors of the Corporation;

                (vi)        shares of Common Stock, Options or
                            Convertible Securities issued (A) pursuant to
                            the acquisition of another bona fide
                            commercially operating business entity by the
                            Corporation by merger, purchase of
                            substantially all of the assets or other
                            reorganization (B) the IPO (as defined
                            below), provided that such issuances are

{00109298 8;	
                       15
	




                                                                approved by the Board of Directors of the
                                                                Corporation; and

                                                       (vii) shares of Common Stock issuable upon the
                                                               exercise of certain warrants outstanding on
                                                               the Filing Date and disclosed in writing to the
                                                               purchasers of Series B Preferred Stock prior
                                                               to the first issuance of any shares of Series B
                                                               Preferred Stock.

                                              (b)       "Convertible Securities" shall mean any evidences
          of indebtedness, shares or other securities directly or indirectly convertible into or exchangeable
          for Common Stock, but excluding Options.

                                             (c)   "Filing Date" shall mean the date on which this
          Second Amended and Restated Certificate of Incorporation is accepted for filing by the Secretary
          of State of the State of Delaware.

                                               (d)    "Options" shall mean rights, options or warrants to
          subscribe for, purchase or otherwise acquire Common Stock or Convertible Securities.

                                     4.4.2 No Adjustment of Conversion Price. No adjustment in the
          Conversion Price of the Series B Preferred Stock or Serics A Preferred Stock shall be made as
          the result of the issuance or deemed issuance of Additional Shares of Common Stock if the
          Corporation receives written notice from the Required Series B Holders with respect to the
          Series B Preferred Stock and/or the Required Series A Holders with respect to the Series A
          Preferred Stock, agreeing that no such adjustment shall be made to the Conversion Price for such
          series as the result of the issuance or deemed issuance of such Additional Shares of Common
          Stock.

                                    4.4.3	     Deemed Issue of Additional Shares of Common Stock.

                                                (a) If the Corporation at any time or from time to time
          after the Filing Date shall issue any Options or Convertible Sixurities (excluding Options or
          Convertible Securities which are themselves Exempted Securities) or shall fix a record date for
          the determination of holders of any class of securities entitled to receive any such Options or
          Convertible Securities, then the maximum number of shares of Common Stock (as set forth in
          the instrument relating thereto, assuming the satisfaction of any conditions to exercisability,
          convertibility or exchangeability but without regard to any provision contained therein for a
          subsequent adjustment of such number) issuable upon the exercise of such Options or, in the case
          of Convertible Securities and Options therefor, the conversion or exchange of such Convertible
          Securities, shall be deemed to be Additional Shares of Common Stock issued as of the timc of
          such issue or, in case such a record date shall have been fixed, as of the close of business on such
          record date.

                                                (Li) If the terms of any Option or Convertible Security,
           the issuance of which resulted in an adjustment to the Conversion Price pursuant to the terms of
           Subsection 4.4.4, are revised as a result of an amendment to such terms or any other adjustment
           pursuant to the provisions of such Option or Convertible Security (but excluding automatic

    WO I 0429X X ';	
                                                           Jo
          adjustments to such terms pursuant to anti-dilution or similar provisions of such Option or
          Convertible Security) to provide for either (1) any increase or decrease in the numbcr of shares
          of Common Stock issuable upon the exercise, conversion and/or exchange of any such Option or
          Convertible Security or (2) any increase or decrease in the consideration payable to the
          Corporation upon such exercise, conversion and/or exchange, then, effective upon such increase
          or decrease becoming effective, the Conversion Price computed upon the original issue of such
          Option or Convertible Security (or upon the occurrence of a record date with respect thereto)
          shall be readjusted to such Conversion Price as would have obtained had such revised terms been
          in effect upon the original date of issuance of such Option or Convertible Security.
          Notwithstanding the foregoing, no readjustment pursuant to this clause (b) shall have the effect
          of increasing the Conversion Price to an amount which exceeds the lower of (i) the Conversion
          Price in effect immediately prior to the original adjustment made as a result of the issuance of
          such Option or Convertible Security, or (ii) the Conversion Price that would have resulted from
          any issuances of Additional Shares of Common Stock (other than deemed issuances of
          Additional Shares of Common Stock as a result of the issuance of such Option or Convertible
          Security) between the original adjustment date and such readjustment date.

                                                (c)    If the terms of any Option or Convertible Security
          (excluding Options or Convertible Securities which arc themselves Exempted Securities), the
          issuance of which did not result in an adjustment to the Conversion Price pursuant to the terms of
          Subsection 4.4.4 (either because the consideration per share (determined pursuant to
          Subsection 4,4,5) of the Additional Shares of Common Stock subject thereto was equal to or
          greater than the Conversion Price then in effect, or because such Option or Convertible Security
          was issued before the Filing Date), are revised after the Filing Date as a result of an amendment
          to such terms or any other adjustment pursuant to the provisions of such Option or Convertible
          Security (but excluding automatic adjustments to such terms pursuant to anti-dilution or similar
          provisions of such Option or Convertible Security) to provide for either (1 ) a change in the
          number of shares of Common Stock issuable upon the exercise, conversion or exchange of any
          such Option or Convertible Security or (2) a change in the consideration payable to the
          Corporation upon such exercise, conversion and/or exchange, then such Option or Convertible
          Security. as so amended or adjusted, and the Additional Shares of Common Stock subject thereto
          (determined in the manner provided in Subsection 4.4.3(a)) shall he deemed to have been issued
          effective upon such change becoming effective,

                                                (d)     Upon the expiration or tennination of any
          uncxercised Option or unconverted or unexchangcd Convertible Security (or portion thereon
          which resulted (either upon its original issuance or upon a revision of its terms) in an adjustment
          to the Conversion Price pursuant to thc terms of Subsection 4.4.4, the Conversion Price shall be
          readjusted to such Conversion Price as would have obtained had such Option or Convertible
          Security (or portion thereof) never been issued.

                                               (e)    If the number of shares of Common Stock issuable
          upon the exercise, conversion and/or exchange of any Option or Convertible Security, or the
          consideration payable to the Corporation upon such exercise, conversion and/or exchange, is
          calculable at the time such Option or Convertible Security is issued or amended but is subject to
          adjustment based upon subsequent events, any adjustment to the Conversion Price provided for
          in this Subsection 4.4.3 shall be effected at the time of such issuance or amendmcnt based on
          such number of shares or amount of consideration without regard to any provisions tbr

Of   )9
                                                           17
                  subsequent adjustments (and any subsequent adjustments shall be treated as provided in clauses
                  (b) and (c) of this Subsection 4.4.3). If the number of shares of Common Stock issuable upon
                  the exercise, conversion anthor exchange of any Option or Convertible Security, or the
                  consideration payable to the Corporation upon such exercise, conversion andor exchange,
                  cannot be calculated at all at the time such Option or Convertible Security is issued or amended,
                  any adjustment to the Conversion Price that would result under the terms of this Subsection 4.4.3
                  at the time of such issuance or amendment shall instead be effected at the time such number of
                  shares andor amount of consideration is first calculable (even if subject to subsequent
                  adjustments). assuming for purposes of calculating such adjustment to thc Conversion Price that
                  such issuance or amendment took place at the time such calculation can first he made.

                                            4.4.4 Adiustment of Conversion Price Upon Issuance of
                  Additional Shares of Common Stock. In the event the Corporation shall at any time after the
                  Filing Date issue Additional Shares of Common Stock (including Additional Shares of Common
                  Stock deemed to be issued pursuant to Subsection 4,4.3), without consideration or for a
                  consideration per share less than thc Conversion Price for any series of Preferred Stock in effect
                  immediately prior to such issue, then the Conversion Price for such series of Preferred Stock
                  shall be reduced, concurrently with such issue, to a price (calculated to thc nearest one-hundredth
                  of a cent) determined in accordance with the following formula:

                                                    CP 2 = CP 1 * (A + B) ^ (A + C).

                  For purposes of the foregoing formula, the following definitions shall apply:

                                                     (a)     "CP," shall mean the Conversion Price for the
                  affected series of Preferred Stock in effect immediately after such issue or deemed issue of
                  Additional Shares of Common Stock

                                                      (b)     "CP I " shall mean the Conversion Price for the
                  affected series of Preferred Stock in effect immediately prior to such issue or deemed issue of
                  Additional Shares of Common Stock;

                                                     (c)    "A" shall mean the nuinber of shares of Common
                  Stock outstanding immediately prior to such issue or deemed issue of Additional Shares of
                  Common Stock (treating for this purpose as outstanding all shares of Common Stock issuable
                  upon exercise of Options outstanding immediately prior to such issue or deemed issue or upon
                  conversion or exchange of Convertible Securities (including the Preferred Stock) outstanding
                  (assuming exercise of any outstanding Options therefor) immediately prior to such issue);

                                                     (d)      "B" shall mean the number of shares of Common
                  S ock that would have been issued if such Additional Shares of Common Stock had been issued
                  or deemed issued at a price per share equal to CP, (determined by dividing the aggregate
                  consideration received by the Corporation in respect of such issue by CP 1 ); and

                                                     (e)    "C" shall mean the number of such Additional Shares
                  of Common Stock issued in such transaction.




(Y) ( 1 92 0 .$
                                                                   IS
                                   4.4,5 Determination of Consideration. For purposes of this
         Subsection 4,4, the consideration received by the Corporation for the issue or &tined issue of
         arty Additional Shares of Common Stock shall be computed as follows:

                                            (a)    Cash and Property: Such consideration shall:

                                                   (i) insofar as it consists of cash, be computed at
                                                              the aggregate amount of cash received by the
                                                              Corporation, excluding amounts paid or
                                                              payable for accrued interest;

                                                              insofar as it consists of property other than
                                                              cash, be computed at the fair market value
                                                              thereof at the time of such issue, as
                                                              determined in good faith bv the Board of
                                                              Directors of the Corporation; and

                                                              in the event Additional Shares of Common
                                                              Stock are issued together with other shares or
                                                              securities or other assets of the Corporation
                                                              for consideration which covers both, be the
                                                              proportion of such consideration so received,
                                                              computed as provided in clauses (i) and (ii)
                                                              above, as determined in good faith by the
                                                              Board of Directors of the Corporation.

                                            (b)      Options arid Convertible Securities. The
        consideration per share received by the Corporation for Additional Shares of Common Stock
        deemed to have been issued pursuant to Subsection 4.4,3, relating to Options and Convertible
        Securities, shall be determined by dividing:
                                                         	
                                                   (i)        the total amount, if any, received Or
                                                              receivable by the Corporation as
                                                              consideration for the issue of such Options or
                                                              Convertible Securities, plus the minimum
                                                              aggregate amount of additional consideration
                                                              (as set forth in the instruments relating
                                                              thereto, without regard to any provision
                                                              contained therein for a subsequent adjustment
                                                              of such consideration) payable to the
                                                              Corporation upon the exercise of such
                                                              Options or the conversion or exchange of
                                                              such Convertible Securities, or in the case of
                                                              Options for Convertible Securities, the
                                                              exercise of such Options for Convertible
                                                              Securities and the conversion or exchange of
                                                              such Convertible Securities, by



00109298 8:
                                                         19
                                                    (ii) thc maximum number of shares of Common
                                                             Stock (as set forth in the instruments relating
                                                             thereto, without regard to any provision
                                                             contained therein for a subsequent adjustment
                                                             of such number) issuable upon the exercise of
                                                             such Options or the conversion or exchange
                                                             of such Convertible Securities, or in the case
                                                             of Options for Convertible Securities, the
                                                             exercise of such Options for Convertible
                                                             Securities and the conversion or exchange of
                                                             such Convertible Securities.

                                   4.4.6 Multiple Closing Dates. In the event the Corporation shall
       issue on more than one date Additional Shares of Common Stock that are a part of one
       transaction or a series of related transactions and that would result in an adjustment to the
       Conversion Price pursuant to the terms of Subsection 4.4.4, and such issuance dates occur within
       a period of no morc than 90 days from the first such issuance to the final such issuance, thcn,
       upon thc final such issuance, the Conversion Price shall be readjusted to give effect to all such
       issuances as if they occurred on the date of the first such issuance (and without giving effect to
       any additional adjustments as a result of any such subsequent issuances within such period that
       are a part of one transaction or a series of related transactions).

                        4.5 Adjustment for Stock Splits and Combinations. If the Corporation
       shall at any time or from timc to time after the Filing Date effect a subdivision of the outstanding
       Common Stock, then the Conversion Price in effect immediately before that subdivision shall be
       proportionately decreased so that the number of shares of Common Stock issuable on conversion
       of each share of such series shall be increased in proportion to such increase in the aggregate
       number of shares of Common Stock outstanding. If the Corporation shall at any time or from
       time to time after the Filing Date combine the outstanding shares of Common Stock, then the
       Conversion Price in effect immediately before the combination shall be proportionately
       increased so that the number of shares of Common Stock issuable on conversion of each share of
       such series shall be decreased in proportion to such decrease in the aggregate number of shares
       of Common Stock outstanding. Any adjustment under this subsection shall become effective at
       the close of business on the date the subdivision or combination becomes effective.

                        4.6 Adjustment for Certain Dividends and Distributions. In the event the
       Corporation at any time or from time to time after the Filing Date shall make or issue, or fix a
       record date for the determination of holders of Common Stock entitled to receive, a dividend or
       other distribution payable on the Common Stock in additional shares of Common Stock, then
       and in each such event the Conversion Price applicable to each series of Preferred Stock in eftect
       immediately before such event shall be decreased as of the time of such issuance or, in the event
       such a record date shall have been fixed, as of the close of business on such record date, by
       multiplying the Conversion Price then in effect by a fraction:

                                                    (i) the numeTator of which shall be the total
                                                             number of shares of Common Stock issued
                                                             and outstanding immediately prior to the time
                                                             of such issuance or the close of business on
                                                             such record date, and
{ LW I 0929S. ) 	
                                                        20
                                                       (ii) the denominator of which shall he the total
                                                               number of shares of Common Stock issued
                                                               and outstanding immediately pdor to the time
                                                               of such issuance or the close of business on
                                                               such record date plus the number of shares of
                                                               Common Stock issuable in payment of such
                                                               dividend or distribution.

          Notwithstanding the foregoing, (a) if such record date shall have been fixed and such dividend is
          not fully paid or if such distribution is not fully made on the date fixed therefor, thc Conversion
          Price shall be recomputed accordingly as of the close of business on such record date and
          thereafter the Conversion Price shall be adjusted pursuant to this subsection as of thc time of
          actual payment of such dividends or distributions; and (1) no such adjustment shall be made if
          the holders of the applicable series of Preferred Stock simultaneously receive a dividend or other
          distribution of shares of Common Stock in a number equal to the number of shares of Common
          Stock as they would have received if all outstanding shares of the applicable series of Preferred
          Stock had been converted into Common Stock on the date of such event.

                            4.7 Adjustments for Other Dividends and Distributions. In the event the
          Corporation at any time or from time to time after the Filing Date shall make or issue, or fix a
          record date for the determination of holders of Common Stock entitled to receive, a dividend or
          other distribution payable in securities of the Corporation (other than a distribution of shares of
          Common Stock in respect of outstanding shares of Common Stock) or in other property and the
          provisions of Section I do not apply to such dividend or distribution, then and in each such event
          the holders of Preferred Stock shall receive, simultaneously with the distribution to the holders of
          Common Stock, a dividend or other distribution of such securities or other property in an amount
          equal to the amount of such securities or other property as they would have received if all
          outstanding shares of Prefel	Led Stock had been converted into Common Stock on thc date of
          such event.

                             4.8 Adjustment for Merger or Reorganization, etc. lf there shall occur any
          reorganization, recapitalization, reclassification, consolidation or merger involving the
          Corporation (other than a transaction covered by Subsections 4.4, 4.6 or 4.7 or a transaction
          provided for in Section 2) in which the Common Stock (but not the Preferred Stock or any series
          thereof) is converted into or exchanged for securities, cash or other property, then, following any
          such reorganization, recapitalization, reclassification, consolidation or merger, each share of
          Preferred Stock not so converted or exchanged shall thereafter be convertible in lieu of the
          Common Stock into which it was convertible prior to such event into the kind and amount of
          securities, cash or other property which a holder of the number of shares of Common Stock of
          the Corporation issuable upon conversion of the applicable share of Preferred Stock immediately
          prior to such reorganization, recapitalization, reclassification, consolidation or merger would
          have been entitled to receive pursuant to such transaction; and, in such case, appropriate
          adjustment (as determined in good faith by the Board of Directors of the Corporation shall be
          made in the application of the provisions in this Section 4 with respect to the rights and interests
          thereafter of the holders of the applicable series of Preferred Stock, to the end that the provisions
          set forth in this Section 4 (including provisions with respect to changes in and other adjustments
          of the applicable Conversion Price) shall thereafter be applicable, as nearly as reasonably may
          be, in relation to any securities or other property thereafter deliverable upon the conversion of the

GIC)109298 8;
	




              applicable Preferred Stock. For the avoidance of doubt, nothing in this Subsection 4.8 shall be
              construed as preventing the holders of Preferred Stock from seeking any appraisal rights to
              which they are othcnvise entitled under the DGCL, in connection with a merger triggering an
              adjustment hereunder, nor shall this Subsection 4.8 be deemed conclusive evidence of the fair
              value of the shares of Preferred Stock in any such appraisal proceeding.

                               4.9 Certificate as to Adiustments. Upon the occurrence of each adjustment
              or readjustment of the Conversion Price pursuant to this Section 4, the Corporation at its expense
              shall, as promptly as reasonably practicable but in any event not later than 10 days thereafter,
              compute such adjustment or readjustment in accordance with the terms hereof and furnish to
              each holder of Preferred Stock a certificate setting forth such adjustment or readjustment
              (including the kind and amount of securities, cash or other property into which the applicable
              Preferred Stock is convertible) and showing in detail the facts upon which such adjustment or
              readjustment is based. The Corporation shall, as promptly as reasonably practicable after the
              written request at any time of any holder of Preferred Stock (but in any event not later than 10
              days thereafter), furnish or cause to be finished to such holder a certificate setting forth (i) the
              applicable Conversion Price then in effect, and (ii) the number of shares of Common Stock and
              the amount, if any, of other securities, cash or property which then would be received upon the
              conversion of the applicable Preferred Stock.

                                4.10	Notice of Record Date. In the event:

                                                       (a)    the Corporation shall take a record of the holders of
               its Common Stock (or other capital stock or securities at the time issuable upon conversion of the
               Preferred Stock) for the purpose of entitling or enabling them to receive any dividend or other
               distribution, or to receive any right to subscribe for or purchase any shares of capital stock of any
               class or any other securities, or to receive any other security; or

                                                  (b)     of any capital reorganization of the Corporation, any
               reclassification of the Common Stock of the Corporation, or any Deemed Liquidation Event; or

                                                    (c)    of the voluntary or involuntary dissolution,
               liquidation or winding-up of the Corporation,

               then, and in each such case, the Corporation will send or cause to be sent to the holders of thc
               Preferred Stock a notice specifying, as the case may be, (i) the record date for such dividend,
               distribution or right, and the amount and character of such dividend, distribution or right, or (ii)
               the effective date on which such reorganization, reclassification, consolidation, merger, transfer,
               dissolution, liquidation or winding-up is proposed to take place, and the time, if any is to be
               fixed, as of which the holders of record of Common Stock (or such other capital stock or
               securities at the time issuable upon the conversion of the Preferred Stock) shall be entitled to
               exchange their shares of Common Stock (or such other capital stock or securities) for securities
               or other property deliverable upon such reorganization, reclassification, consolidation, merger,
               transfer, dissolution, liquidation or winding-up, and the amount per share and character of such
               exchange applicable to each series of Preferred Stock and thc Common Stock. Such notice shall
               be sent at least 10 days prior to the record date or effective date for the event specified in such
               notice.



    MI 0,429 g 8';	
                                                                 22
                      4. I I	Mandatory Conversion.

                                4.11.1 Trigger Events. Upon either (a) the closing of the sale of
    shares of Coinmon Stock to the public at a price per share equal to at least 517.865944 (subject
    to appropriate adjustment in the event of any stock dividend, stock split, combination or other
    similar recapitalization) in a firm-commitment underwritten public offering pursuant to an
    effective registration statement under the Securities Act raising net proceeds to the Corporation
    of at least S 100,000,000 (a "Qualified Public Offering"), or (b) the date and time, or the
    occurrence of an event, specified by vote or written consent of (x) the Required Series B Holders
    (sA ith respect only to the Series B Preferred Stock) and/or (y) thc Required Series A Holders
    (with respect only to the Series A Preferred Stock) (the time of such closing or the date and time
    specified or the time of the event specified in such vote or written consent is referred to herein as
    the "Mandatory Conversion Time"), (i) all outstanding shares of Preferred Stock shall
    automatically be converted into shares of Common Stock, at the then effective conversion rate,
    and (i 0 such shares of Preferred Stock may not be reissued by the Corporation.

                                4.112 Pmccdural Requirements. All holders of record of shares of
    Preferred Stock shall be sent written notice of the Mandatory Conversion Time and the place
    designated for mandatory conversion of all such shares of Series A Preferred Stock pursuant to
    this Subsection 4.11. Such notice need not be sent in advance of the occurrence of the
    Mandatory Conversion Time. Upon receipt of such notice, each holder of shares of Preferred
    Stock shall surrender his, her or its certificate or certificates for all such shares (or, if such holder
    alleges that such certificate has been lost, stolen or destroyed, a lost certificate affidavit and
    agreement reasonably acceptable to the Corporation to indemnify the Corporation against any
    claim that may be made against the Corporation on account of the alleged loss, theft or
    destruction of such certificate) to the Corporation at the place designated in such notice. If so
    required by the Corporation, certificates surrendered for conversion shall be endorsed or
    accompanied by written instrument or instruments of transfer, in form reasonably satisfactory to
    the Corporation, duly executed by the registered holder or by his, her or its attorney duly
    authorized in writing. All rights with respect to the Preferred Stock converted pursuant to
    Subsection 4.11, including the rights, if any, to receive notices and vote (other than as a holder of
    Common Stock), will terminate at the Mandatory Conversion Time (notwithstanding the fidlure
    of thc holder or holders thereof to surrender the certificates at or prior to such time), except only
    the rights of the holders thereof, upon surrender of their certificate or certificates (or lost
    certificate affidavit and agreement) therefor, to receive the items provided for in the next
    sentence of this Subsection 4.11. If a conversion pursuant to this Subsection 4.11 is contingent
    upon the closing of an underwritten public offering, such conversion shall be deemed to have
    been effected immediately prior to the closing with the underwriters of the sale of securities
    pursuant to such otTering. If the conversion is in connection with Subsection 4.11.1(b) above,
    such conversion shall be deemed to have been effected on the conversion date described in the
    stockholder consent approving such conversion, and the persons entitled to receive shares of
    Common Stock issuable upon such conversion shall be treated for all purposes as the record
    holders of such shares of Common Stock as of such date. As soon as practicable after the
    Mandatory Conversion Time and the surrender of the certificate or certificates (or lost certificate
    affidavit and agreement) for Preferred Stock, the Corporation shall issue and deliver to such
    holder, or to his, hcr or its nominees, a certificate or certificates for the number of full shares of
    Common Stock issuable on such conversion in accordance with the provisions hereof, together
    with cash as provided in Subsection 4.2 in lieu of any fraction of a share of Common Stock

(001092)8	
                                                       23
     otherwise issuable upon such conversion and the payment of any accrued but unpaid dividends
     on the shares of Preferred Stock: converted. Such Converted Preferred Stock shall be retired and
     cancelled and may not be reissued as shares of such series, and the Corporation may thereatler
     take such appropriate action (without the need for stockholder action) as may be necessary to
     reduce the authorized number of shares of Preferred Stock accordingly.

                       4.12 Special Adjustment for Certain Initial Public Offerings. If, and only if,
     (a) the Corporation issues or sells shares of Common Stock in a public offering pursuant to an
     effective registration statement under the Securities Act (an "IPO") and (b) the price per share to
     the public in such [PO (the "IPO Price") is less than S17.865944 (subject to appropriate
     adjustment in the event of any stock dividend, stock split, combination or other similar
     recapitalization), thcn the Conversion Price applicable to the Series B Preferred Stock (the
     "Series B Conversion Price") in effect immediately prior to such 1PO (without giving effect to
     any adjustment pursuant to this Subsection 4.12) shall be adjusted to such price as shall entitle
     each holder of Series B Preferred Stock to receive, upon conversion thereof, a number of shares
     of Common Stock as shall equal the quotient of (i) $17.865944 and (ii) the 1PO Price. The
     adjustments set forth in this Subsection 4.12 shall be effective as of immediately prior to, and
     shall be subject to, the closing of the 1PO and shall be reflected in calculating the number of
     shares of Common Stock issuable upon conversion of each share of Series B Preferred Stock
     upon consummation of the IPO.

              5.	Redemption

                      5.1 General. Unless prohibited by Delaware law governing distributions to
     stockholders, shares of Series B Preferred Stock shall be redeemed by the Corporation at a price
     equal to the greater of (A) thc Series B Original Issue Price, plus any accrued but unpaid Series
     B Accruing Dividends, and (B) the Fair Market Value (determined in the matmer set forth
     below) of a single share of Series B Preferred Stock as of the date of the Company's receipt of
     the Redemption Request (the "Redemption Price"), at a closing to occur not more than ninety
     (90) days following the determination of the Fair Market Value of a single share of Series B
     Preferred Stock in accordance with this Subsection 5.1 after receipt by the Corporation at any
     time on or after October 18, 2018, from the Required Series B Holders, of written notice
     requesting redemption of at least a majority of the shares of Series B Preferred Stock then
     outstanding (the "Redemption Request"). Upon receipt of a Redemption Request, the
     Corporation shall apply all of its assets to any such redemption, and to no other corporate
     purpose, except to the extent prohibited by Delaware law governing distributions to stockholders,
     For purposes of this Subsection 5.1, the Fair Market Value of a single share of Series B Preferred
     Stock shall be the value of a single share of Series B Preferred Stock mutually agreed upon by
     the Company and the Required Series B Holders, and, in the event that they are unable to reach
     agreement, by a third-party appraiser agreed to by the Company and the Required Series B
     Holders; provided that if the Company and the Required Series B Holders cannot agree upon a
     third-party appraiser, each of the Company and the Required Series B Holders shall appoint a
     third-party appraiser and their respective appointees shall mutually select a third-party appraiser
     who shall makc thc final determination of the Fair Market Value of a single share of Series B
     Preferred Stock. The date of such redemption closing shall be referred to as the "Redemption
     Date." On the Redemption Date, the Corporation shall redeem all outstanding shares of Series B
      Preferred Stock for which redemption has been requested pursuant to this Subsection 5.1. If on
     the Redemption Date Delaware law govern ng distributions to stockholders prevents the


100109298 8 	
                                                      24
         Corporation from redeeming all outstanding shares ot' Series B Preferred Stock. the Corporation
         shall ratably redeem the maximum number of shares that it may redeem consistent with such
         law, and shall redeem the remaining shares as soon as it may lawfully do so under such law.

                           5.2 Redemption Notice. The Corporation shall send written notice of the
         redemption (the "Redemption Notice") to each holder of record of Series B Preferred Stock not
         less than forty (40) days prior to the Redemption Date. The Redemption Notice shall state:

                                            (a)     the number of shares of Series B Preferred Stock held
         by thc holder that thc Corporation shall redeem on the Redemption Date specified in the
         Redemption Notice, subject to Subsection 5.2(e);

                                               (b)     the Redemption Date and the Redemption Price;

                                           (c)    the date upon which the holder's right to convert such
         shares terminates (as determined in accordance with Subsection 4.1), subject to Subsection
         5.2(e); and

                                                 (d)     for holders of shares in certificated form, that the
         holder is to surrender to the Corporation, in the manner and at the place designated, his, her or its
         certificate or certificates representing the shares of Series B Preferred Stock to be redeemed; and

                                           (c) that the holder may elect to not participate in any
         such redemption and to retain such holder's shares of Series B Preferred Stock upon written
         notice to the Company.

                           5.3 Surrender of Certificates; Payment. On or before the Redemption Date,
         each holder of shares of Series B Preferred Stock to be redeemed on the Redemption Date,
         unless such holder has (i) exercised his, her or its right to convert such shares as provided in
         Section 4 or (ii) delivered written notice to the Company not less than twenty (20) days prior to
         the Redemption Date of its election not to participate in such redemption, shall, if a holder of
         shares in certificated form, surrender the certificate or certificates representing such shares (or, if
         such registered holder alleges that such certificate has been lost, stolen or destroyed, a lost
         certiticate affidavit and agreement reasonably acceptable to the Corporation to indemnify the
         Corporation against any claim that may be made against the Corporation on account of the
         alleged loss, theft or destruction of such certificate) to the Corporation, in the manner and at the
         place designated in the Redemption Notice, and thereupon the Redemption Price for such shares
         shall be payable to the order of the person whose name appears on such certificate or certificates
         as thc owner thereof In the event less than all of the shares of Series B Preferred Stock
         represented by a certificate are redeemed, a new certificate, instrument, or book entry
         representing the unredeemed shares of Series B Preferred Stock shall promptly be issued to such
         holder.

                           5.4 Rights Subsequent to Redemption. If the Redemption Notice shall
         have been duly given, and if on thc applicable Redemption Date the Redemption Price payable
         upon redemption of the shares of Series B Preferred Stock to be redeemed on such Redemption
         Date is paid or tendered for payment or deposited with an independent payment agent so as to be
         available therefor in a timely manner, then notwithstanding that any certificates evidencing any
         of the shares of Series B Preferred Stock so called for redemption shall not have been

;00109295 81
        surendered, dividends with respect to such shares of Series B Preterred Stock shall cease to
        accrue after such Redemption Date and all rights with respect to such shares shall forthwith atler
        the Redemption Date terminate, except only the right of the holders to receive the Redemption
        Price without interest upon surrender of any such certifiLate or certificates therefor. For the
        avoidance of doubt, any holder of Series B Preferred Stock who shall have elected to nut redeem
        some or all of such holder's shares of Series B Preferred Stock will be deemed to have
        irrevocably waived its rights under this Section 5 to request redemption of such holder's shares
        of Series B Preferred Stock.

                   6.      Redeemed or Otherwise Acquired Shares. Any shares of Preferred Stock that
         arc redeemed or otherwise acquired by the Corporation or any of its subsidiaries shall be
         automatically and immediately cancelled and retired and shall not be reissued, sold or
         transferred. Neither the Corporation nor any of its subsidiaries may exercise any voting or other
         rights granted to the holders of Preferred Stock following redemption.

                   7.     Waiver. Any of the rights, powers, preferences and other terms of the Series B
         Preferred Stock set forth herein may be waived on behalf of all holders of Series B Preferred
         Stock by the affirmative written consent or vote of the Required Series B Holders. Any of the
         rights, powers, preferences and other terms of the Series A Preferred Stock set forth herein may
         be waived on behalf of all holders of Series A Preferred Stock by the affirmative written consent
         or vote of the Required Series A Holders.

                  8.       Notices. Any notice required or permitted by the provisions of this Article
         FOURTH to be given to a holder of shares of Preferred Stock shall he mailed, postage prepaid,
         to the post office address last shown 011 the records of the Corporation, or given by electronic
         communication in compliance with the provisions of the General Corporation Law, and shall be
         deemed sent upon such mailing or electronic transmission.

                       FIFTH: Subject to any additional vote required by this Second Amended
         and Restated Certificate of Incorporation or Bylaws, in furtherance and not in limitation of the
         powers conferred by statute, the Board of Directors is expressly authorized to make, repeal, alter,
         amend and rescind any or all of the Bylaws of the Corporation.

                        SIXTH:           Subjcct to the terms of this Second Amended and Restated
         Certificate of incorporation, the number of directors of the Corporation shall be determined in
         the manner set forth in the Bylaws of the Corporation.

                        SEVENTH:       Elections of diredors need not be by written ballot unless the
         Bylaws of the Corporation shall so provide.

                        EIGHTH: Meetings of stockholders may he held within or without the State
         of Delaware, as the Bylaws of the Corporation may provide. The books of the Corporation may
         be kept outside the State of Delaware at such place or places as may be designated from time to
         time by the Board of Directors or in the Bylaws of the Corporation.

                        NINTH: To the fullest extent permitted by law, a director of the Corporation
         shall not be personally liable to the Corporation or its stockholders for monetary damages for
         breach of fiduciary duty as a director. If the General Corporation Law or any other law of the
         State of Delaware is amended after approval hy the stockholders of this Article Ninth to

              	
I 001092% 8
                                                          26
authorize corporate action further eliminating or limiting the personal liability of directors, then
the liability of a director of the Corporation shall be eliminated or limited to the fullest extent
permitted by the General Corporation Law as so amended.

                Any amendment, repeal or modification of the foregoing provisions of this Article
Ninth by the stockholders of the Corporation shall not adversely affect any right or protection of
a director of the Corporation existing at the time of, or increase the liability of any director of the
Corporation with respect to any acts or omissions of such director occurring prior to, such
amendment, repeal or modification.

                TENTH: To the fullest extent permitted by applicable law, the Corporation
is authorized to provide indemnification of (and advancement of expenses to) directors, officers
and agents of this Corporation (and any other persons to which General Corporation Law permits
the Corporation to provide indemnification) through Bylaw provisions, agreements with such
directors, officers or agents or other persons, vote of stockholders or disinterested directors or
otherwise, in excess of the indemnification and advancement otherwise pennitted by Section 145
of the General Corporation Law.

                Any amendment, repeal or modification of the foregoing provisions of this
Article TENTH shall not (a) adversely affect any right or protection of a director, officer or other
agent of the Corporation existing at the time of such amendment, repeal or modification, or (b)
increase the liability of any director of the Corporation with respect to any acts or omissions of
such director, officer or agent occurring prior to, such amendment, repeal or modification.

                ELEVENTH: The Corporation renounces, to the fiillest extent permitted
by law, any interest or expectancy of the Corporation in, or in being offered an opportunity to
participate in, any Excluded Opportunity. An "Excluded Opportunity" is any matter,
transaction or interest that is presented to, or acquired, created or developed by, or which
otherwise comes into the possession of, (i) any director of the Corporation who is not an
employee of the Corporation or any of its subsidiaries, or (ii) any holder of Series A Preferred
Stock or Series B Preferred Stock, or any partner, member, director, stockholder, employee or
agent of any such holder, other than someone who is an employee of the Corporation or any of
its subsidiaries (collectively, "Covered Persons"), unless such matter, transaction or interest is
presented to. or acquired, created or developed by, or otherwise comes into the possession of, a
Covered Person expressly and solely in such Covered Person's capacity as a director of the
Corporation

                TWELFTH: Whenever a compromise or arrangement is proposed
between the Corporation and its creditors or any class of them and/or between thc Corporation
and its stockholders or any class of them, any court of equitable jurisdiction within thc State of
Delaware may, on thc application in a summary way of the Corporation or of any crcditor or
stockholder thereof or on the application of any receiver or receivers appointed for the
Corporation under the provisions of §291 of Title 8 of the General Corporation Law or on the
application of trustees in dissolution or of any receiver or receivers appointed for this
Corporation under §279 of Title 8 of the General Corporation Law order a meeting of the
creditors or class of creditors, and/or of the stockholders or class of stockholders of the
Corporation (together with any additional stockholder approvals set forth in Section B.3 of
Article FOURTH), as the case may be, to be summoned in such manner as thc said court directs.
If a majority in number representing three-fourths in value of the creditors or class of creditors,

9	
                                                   27
andi or of the stockholders or class of stocIdiolders of the Corporation, as the case may be, agree
to any compromise or arrangement and to any reorganization of the Corporation as a
consequence of such compromise or arrangement, the said compromise or arrangement and the
said reorganization shall, if sanctioned by the court to which the said application has been made,
be binding on all the creditors or class of creditors, and/or on all the stockholders or class of
stockholders, of the Corporation, as thc case may be, and also on the Corporation.
                                             * t *




               3.      That the foregoing amendment and restatement was approved hy the
holders of the requisite number of shares of this corporation in accordance with Section 228 of
the General Corporation Law.

               4.      That this Second Amended and Restated Certificate of Incorporation,
which restates and integrates and further amends the provisions of this corporation's Amended
and Restated Certificate of Incorporation, as amended, has been duly adopted in accordance with
Sections 242 and 245 of the General Corporation Law.




                                                 28
               IN Wit	      . WHEREOF, thiri Stcond Amended and Restated Certificate of
Ineorporatithi has been executLd by a doh, authorized ofhccv of this cotoration on this _113 cl ay
 r October, 2013.




                                                             Deepaic   Agarvital.   President




                                                29
